Citation Nr: 1711953	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  08-13 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected otitis media.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1987 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which denied service connection for bilateral hearing loss.  In April 2016 the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In December 2016, the Court granted a Joint Motion for Remand, vacated the April 2016 decision as it pertained to bilateral hearing loss, and remanded the case to the Board.  

In March 2011, the Veteran testified at a video hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  


FINDING OF FACT

Bilateral sensorineural hearing loss originated during active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral sensorineural hearing loss are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.326(a), 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for bilateral hearing loss, as the claimed disability is secondary to exposure to firing artillery and loud explosives during service.  

The Veteran's service personnel records show that he served in the support battalion.  His military occupation was mortar man.  During service, the Veteran was rewarded the Rifle Marksman Badge.  Therefore, the Board concedes that the Veteran sustained in-service noise exposure.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated in service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for any disease diagnosed after separation from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303 (2016).  

To establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection for hearing loss disability may be established where the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

At a November 1987 physical examination for service entrance, the Veteran exhibited audiometric findings of:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
10
0
LEFT
5
0
15
10
20

At a March 1988 separation examination, the Veteran exhibited audiometric findings of:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
10
15
LEFT
5
5
15
5
25

The Board notes that the above audiometric findings appear to show shifts in the Veteran's auditory accuracy between service entrance and service separation.

A document in the Veteran's service personnel file dated April 2000 states that in the Veteran's program "repeated exposure to hazardous noise from aircraft, weapons, vehicles, industrial and recreational activities may cause noise-induced hearing loss"

During a March 2011 hearing, the Veteran testified that his military occupational specialty was motorman, and that during training he was exposed to loud explosives on a regular basis.  The Veteran further testified that he began to experience pain in his ears and went to sick call twice for ear infections.  He testified that following service, he noticed that he had hearing loss.

In July 2011, December 2013, May 2014, and November 2014 the Veteran attended VA examinations to evaluate if any hearing loss was present.  All examiners noted that the audiometric findings were unreliable, and as a result hearing loss could not be determined.  As a result, those examinations are found to be of no probative value as the administering examiner stated that the results were not reliable.

At a VA audiological evaluation in May 2016, the Veteran's pure tone thresholds, in decibels, were:






HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
40
n/a
55
LEFT
35
40
35
n/a
60

The Veteran was found to have noise induced hearing loss.  In a January 2017 note by the same examiner, the examiner opined that the Veteran had mixed conductive and sensorineural bilateral hearing loss.

The service medical records appear to show a shift in the Veteran's hearing acuity during service.  The Veteran's assertions of hearing loss during and after service are consistent with the nature and conditions of his service.  The Veteran has provided credible testimony that he experienced hearing loss during service that continues to the present.  The Board concedes in service exposure to noise, and finds that the Veteran has provided credible testimony of a continuity of symptomatology.  Based on the lessened probative value given to the July 2011, December 2013, May 2014, and November 2014 examinations, the Board finds that the evidence for and against the claim is in equipoise.  

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for bilateral hearing loss have been met.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for bilateral hearing loss disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


